DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Election/Restrictions
Applicant’s election without traverse of group I, claims 1-9 in the reply filed on 01/05/2022 is acknowledged.

Claims 10-12 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected method of manufacturing pulse tube cryocooler, there being no allowable generic or linking claim. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/13/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claim(s) 7-8 is/are objected to because of the following informalities:  
Where a claim sets forth a plurality of elements or steps, each element or step of the claim should be separated by a line indentation. See MPEP R-1.75. the plurality of elements or steps illustrated in the third paragraph of claim 7 are not separated by a line indentations.



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim(s) 7-8 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim 7 calls for the limitation “a plurality of heat exchange walls that extend parallel to a first in-plane direction of the heat exchange layer and are disposed alternately with a plurality of heat exchange slits in a second in-plane direction of the heat exchange layer orthogonal to the first in-plane direction of the heat exchange layer so as to define the plurality of heat exchange slits that penetrate the heat exchange layer in an extending direction of the pulse tube and extend parallel to the first in-plane direction of the heat exchange layer orthogonal to the extending direction of the pulse tube” in third paragraph; which limitation is indefinite for lacking punctuation; making the limitation incomprehensible. 

Applicant is encouraged to recite “a plurality of heat exchange walls that extend parallel to a first in-plane direction of the heat exchange layer, wherein the plurality of heat exchange walls are disposed alternately with a plurality of heat exchange slits in a second in-plane direction of the heat exchange layer; wherein the second in-plane direction of the heat exchange layer is orthogonal to the first in-plane direction of the heat exchange layer; wherein the plurality of heat exchange slits penetrates the heat exchange layer in an extending direction of the pulse tube; and wherein the plurality of heat exchange slits extends parallel to the first in-plane direction of the heat exchange layer, the first in-plane direction of the heat exchange layer being orthogonal to the extending direction of the pulse tube”.

Claim(s) 8 is/are indefinite for their dependency on an indefinite base claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 6, and 9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nakano (US 20140338368 A1).

Regarding claim 1:
Nakano discloses a pulse tube cryocooler (Fig. 1-2 & 6A-B) comprising: 
a pulse tube #13 that includes a tube inner space; and 
an integral flow straightener (formed by #15 & #14, Fig. 2 & 6A-B) disposed at at least one of a low-temperature end and a high-temperature end of the pulse tube ([0020]: #15 & #14 are disposed at the high temperature end of the tube) and comprising: 
a flow straightening layer #14 disposed to face the tube inner space so as to straighten a refrigerant gas flow from the tube inner space or into the tube inner space (the limitation “to straighten a refrigerant gas flow from the tube inner space or into the tube inner space” constitutes an intended use limitation that does not further limit the structure of the claimed invention. It has been held that a recitation with respect to the manner in which a claimed 
a heat exchange layer #15 formed integrally with the flow straightening layer (best seen in Fig. 2: the two structures are mounted so as to form one piece) outside the flow straightening layer with respect to the tube inner space so as to exchange heat with the refrigerant gas flow by contact with the refrigerant gas flow (see at least Fig. 2 and [0020]), 
wherein the flow straightening layer #14 includes a plurality of protrusions (#14Sb, #14Sh, and #14 Ss) that protrude from the heat exchange layer toward the tube inner space (see Fig. 2 and 6B). 

Regarding claim 2:
Nakano further discloses wherein the plurality of protrusions stand upright from the heat exchange layer toward the tube inner space in parallel with an extending direction of the pulse tube (see Fig. 2 and 6B). 

Regarding claim 3:
Nakano further discloses wherein the plurality of protrusions are arranged in a grid pattern (see at least Fig. 6B). 

Regarding claim 6:
Nakano further discloses wherein at least one of the plurality of protrusions branches off (see at least Fig. 6B). 

Regarding claim 9:
Examiner notes that the limitations of claim 9 are not required by the claims, as claim 9 is directly related to an alternative and optional feature of claim 1. Nakano discloses wherein the integral flow straightener is disposed at the high-temperature end of the pulse tube (see rejection of claim 1). The “the integral flow .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 4-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakano (US 20140338368 A1).

Regarding claims 4-5:


However, it has been held that where the only difference between the prior art and the claims is a recitation of relative dimensions and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device. In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).

Since Nakano discuses that the particularities of the flow straightening layer provide uniformity to the velocity distribution of the gas which flows from the pulse tube #13 and the gas which flows into the pulse tube #13 ([0029]); it would have been obvious for one of ordinary skills in the art before the effective filing date to have provided the apparatus of Nakano with a length of the plurality of protrusions in an extending direction of the pulse tube larger than 10 times the thickness of the heat exchange layer in the extending direction of the pulse tube. 

One of ordinary skills would have recognized that doing so would have maximized the uniformity of the velocity distribution of the gas which flows from the pulse tube and the gas which flows into the pulse tube; so as to render the system more efficient.

Allowable Subject Matter
Claims 7-8 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  

There is no teaching in the prior art of record that would, reasonably and absent impermissible hindsight, motivate one of ordinary skill in the art to modify the teachings of Nakano so as to provide the heat exchange layer with a plurality of heat exchange walls that extend parallel to a first in-plane direction of the heat exchange layer, wherein the plurality of heat exchange walls are disposed alternately with a plurality of heat exchange slits in a second in-plane direction of the heat exchange layer; wherein the second in-plane direction of the heat exchange layer is orthogonal to the first in-plane direction of the heat exchange layer; wherein the plurality of heat exchange slits penetrates the heat exchange layer in an extending direction of the pulse tube; and wherein the plurality of heat exchange slits extends parallel to the first in-plane direction of the heat exchange layer, the first in-plane direction of the heat exchange layer being orthogonal to the extending direction of the pulse tube; especially since it would require a substantial reconstruction and redesign of the elements of Nakano.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Saito (US 20070157632 A1), Longsworth (US 6715300 B2), and Nakano (US 9976780 B2) teaches flow straightener, also known as rectifier, for pulse tube cryocooler.

	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIONEL W NOUKETCHA whose telephone number is (571)272-8438.  The examiner can normally be reached on Mon - Fri: 08:00 AM - 04:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LIONEL NOUKETCHA/Primary Examiner, Art Unit 3763